Title: [Diary entry: 12 October 1781]
From: Washington, George
To: 

12th. Began our second parallel within abt. 300 yards (& in some places less) of the enemys lines and got it so well advanced in the course of the Night as to cover the Men before morning. This business was conducted with the same secresy as the former & undertaken so much sooner than the enemy expected (we should commence a second parallel) that they did not by their conduct, & mode of firing, appear to have had any suspicion of our Working parties till day light discovered them to their Picquets; nor did they much annoy the Trenches in the course of this day (the Parallel being opened last Night from the ravene in front, and on the right flank of the Enemy till it came near to the intersection of the line of fire from the American 4 Gun Battery to the enemy’s advanced redoubts on their left. The french Batteries fired over the second parallel.